Citation Nr: 1643930	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corp from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. Tinnitus is etiologically related to acoustic trauma sustained in active service.

2. Bilateral hearing loss is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's claims there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
 
The Veteran has asserted that he has tinnitus and hearing loss as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of proxmity to the flight line and exposure to jet noise on landing and take-off.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was aviation crash crewman.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus and hearing loss while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus and hearing loss while in active service and has continued to experience tinnitus since his separation from active service as he wrote in his December 2010 application that his tinnitus began in service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 

Accordingly, the Board finds that the evidence supports the claim of entitlement to service connection for tinnitus.  Therefore, entitlement to service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has submitted a July 2013 private medical examination wherein his primary care provider took a detailed history from the Veteran regarding his career as an aviation crash crewman and exposure to acoustic trauma and service, provided a diagnosis of hearing loss, and wrote "[b]ilateral sensorineural hearing loss with reduced discrimination more likely than not cause by noise exposure during his Marine Corps experience..."  The Board finds this this opinion is more probative when weighed against the evidence from the May 2013 VA examiner's opinion where the examiner relies only on the "configuration" of the Veteran's hearing loss without explanation and the basis of lack of service medical records documenting hearing loss.  This examiner does not discuss the Veteran lay testimony or his occupation and possibility of acoustic trauma.  Thus, the Board finds that the evidence has demonstrated that Veteran's hearing loss is etiologically related to his acoustic trauma in service. 
 
In sum, the Board has conceded acoustic trauma during active service.  On the matter of hearing loss, the Veteran has been provided a diagnosis of hearing loss by both a VA examiner and a private physician who has also etiologically linked the Veteran's service and current hearing loss.

Accordingly, the Board finds that the evidence supports the claim of entitlement to service connection for bilateral hearing loss, and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus granted

Service connection for bilateral hearing loss is granted




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


